









Exhibit 10.52


STOCK APPRECIATION RIGHT AWARD
GRANT AGREEMENT


To: 


Effective (the “Date of Grant”), the Compensation Committee of the Board of
Directors (the “Committee”) of Babcock & Wilcox Enterprises, Inc. (“BW”) awarded
you a grant of performance units (“Performance Units”) under the Babcock &
Wilcox Enterprises, Inc. 2015 Long-Term Incentive Plan (the “Plan”). By
accepting your grant online through the Schwab Equity Award Center, you agree
that these incentives are granted under and governed by the terms and conditions
of the Plan and this Stock Appreciation Right Award Grant Agreement, which is
included in the online acceptance process.  A copy of the Plan can be found at
http://equityawardcenter.schwab.com under the “At a Glance/My Company Info” tab
in your Schwab account.  The Plan is incorporated by reference and made a part
of the terms and conditions of your award. 


Any reference or definition contained in this Agreement shall, except as
otherwise specified, be construed in accordance with the terms and conditions of
the Plan and all determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on you and your legal representatives and beneficiaries. The term
“BW” as used in this Agreement with reference to employment shall include
subsidiaries of BW (including unconsolidated joint ventures). Whenever the words
“you” or “your” are used in any provision of this Agreement under circumstances
where the provision should logically be construed to apply to the beneficiary,
estate, or personal representative, to whom any rights under this Agreement may
be transferred by will or by the laws of descent and distribution, it shall be
deemed to include such person.


Terms of Stock Appreciation Right Award


Grant of SARs. You have been awarded the number of SARs listed in the table
below. Each SAR represents a right to receive a cash payment, calculated as
described below, provided that the applicable vesting criteria are satisfied and
the Stock Price Goal is attained. The number of Stock Appreciation Rights (SARs)
granted, the Base Price and the Share Price Goal are as follows:
SARs Granted
Base Price per SAR
Share Price Goal
 
 
 

 







--------------------------------------------------------------------------------





Vesting. One hundred percent (100%) of your SARs will vest upon your completion
of years of Service. For purposes of this award, “Service” shall mean your
performance of services for BW in any capacity, including, but not limited to,
as an employee, consultant, or director.


Exercise Procedures. Provided that the SARs have previously vested and have not
expired, you may exercise all or a portion of your SARs during an Exercise
Window. An Exercise Window will be the ten (10) calendar days following the end
of any calendar quarter during which the Average Share Price is greater than or
equal to the Share Price Goal listed above. For purposes of this award, “Average
Share Price” means the volume weighted average price of a Share, as reported on
the consolidated transaction reporting system for the principal national
securities exchange on which the Shares are then traded, for the period
beginning on the first day of the calendar quarter and ending on the last day of
the calendar quarter.


Payment. Upon exercise, you will be entitled to receive a cash payment equal to
the SAR Value (as defined below), which will be paid to you in cash within ten
(10) business days following BW’s receipt of your notice of exercise. The SAR
Value shall be calculated as follows:


SAR Value ($) = (Exercise Price - Base Price) * (number of SARs exercised).


The “Exercise Price” shall equal the volume weighted average price of a Share,
as reported on the consolidated transaction reporting system for the principal
national securities exchange on which the Shares are then traded, for the thirty
(30) day period ending on the last day of the calendar quarter.


Once an SAR is exercised, it cannot again be exercised.


An example of the SAR Value calculation can be found in Exhibit A attached
hereto.


Change in Control. Notwithstanding anything to the contrary in this Agreement or
the Plan, immediately prior to a Change in Control, 100% of your SARs shall be
deemed vested and shall be considered immediately exercisable as of the date of
the Change in Control upon written notice by you to BW, provided that the Change
in Control Price is greater than or equal to the Share Price Goal. For purposes
of this award, the “Change in Control Price” shall mean the per Share price paid
or deemed paid in the Change in Control transaction, as determined by the
Committee. For purposes of calculating the SAR Value, if you exercise your SARs
at the Change in Control, the “Exercise Price” in the above formula shall be
deemed to equal the Change in Control Price.


Expiration. Unless earlier terminated according to the terms of this Agreement,
the SARs will expire upon the anniversary of the Grant Date (the “Expiration
Date”), and may not be exercised after such date.


Termination of Service.







--------------------------------------------------------------------------------





•
If your Service terminates due to death or Disability, then you may exercise
your SARs, to the extent vested, until the second anniversary of your date of
termination, and any SARs that you do not exercise by such date shall be
forfeited and cancelled.



•
If your Service terminates by BW without Cause or by you for Good Reason, then
100% of your SARs shall be deemed vested as of the date of your termination, and
shall remain exercisable until the second anniversary of your date of
termination and any SARs that you do not exercise by such date shall be
forfeited and cancelled. For purposes of this Agreement, “Cause” shall have the
same definition as in your most recent employment agreement with BW, regardless
of whether in effect at the time of your termination, and “Good Reason” shall
have the same definition, if any, as in your employment agreement with BW that
is effective at the time of your termination, if any.



•
If your Service terminates in any other circumstance, then your SARs shall be
forfeited and cancelled immediately upon such termination. In addition, if BW
determines after your termination for any reason other than Cause that it could
have terminated you for Cause had all the relevant facts been known to BW at the
time of your termination, then all your SARs, whether or not then vested, shall
immediately be forfeited as of the date of BW’s determination.



Notwithstanding the foregoing, in no event may you exercise your SARs after the
Expiration Date.


Taxes


You will realize income in connection with this SAR Award in accordance with the
tax laws of the jurisdiction that is applicable to you. You should consult your
tax advisor as to the federal and/or state income tax consequences associated
with this SAR Award as it relates to your specific circumstances.


By acceptance of this letter, you agree that any amount which BW is required to
withhold on your behalf, including state income tax and FICA withholding, in
connection with income realized by you under this grant or as otherwise required
under applicable law will be satisfied by withholding an amount otherwise
issuable hereunder equal to the amount of taxes required to be withheld.


Transferability


The SARs granted hereunder are non-transferable other than by will or by the
laws of descent and distribution or pursuant to a qualified domestic relations
order.


Securities and Exchange Commission Requirements


If you are a Section 16 insider, this type of transaction may be reported on a
Form 4 before the end of the second (2nd) business day following the Date of
Grant. Please be aware that if you are going to reject the grant, you should do
so immediately after the Date of Grant to avoid potential Section 16 liability.
Please advise BW immediately if you intend





--------------------------------------------------------------------------------





to reject this grant. Absent such notice of rejection, BW will prepare and file
the required Form 4 on your behalf within the required deadline.


Those of you covered by these requirements will have already been advised of
your status. Others may become Section 16 insiders at some future date, in which
case reporting will be required at that time. If Section 16 applies to you, you
are also subject to Rule 144. This Rule is applicable only when the shares are
sold, so you need not take any action under Rule 144 at this time.


Clawback Provisions


Notwithstanding anything in this Agreement to the contrary, you acknowledge and
agree that this Agreement and the award described herein (and any settlement
thereof) are subject to the terms and conditions of the BW’s clawback policy (if
any) as may be in effect from time to time specifically to implement Section 10D
of the Exchange Act, and any applicable rules or regulations promulgated
thereunder (including applicable rules and regulations of any national
securities exchange on which BW shares may be traded) (the “Compensation
Recovery Policy”), and that the terms of this Agreement shall be deemed
superseded by and subject to the terms and conditions of the Compensation
Recovery Policy from and after the effective date thereof.


Limits on Payments


Notwithstanding any other provision of this Agreement, if any portion of a
payment made under the terms of this Agreement or under any other agreement
between you and BW or plan of BW or its affiliates (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” and would, but for
this paragraph, result in you being subject to an excise tax under Code Section
4999 or any successor provision (an “Excise Tax”), then the Total Payments to be
made to you shall either be (A) delivered in full, or (B) delivered in such
amount so that no portion of such Total Payment would be subject to the Excise
Tax, whichever of the foregoing results in your receipt of the greatest benefit
on an after-tax basis (taking into account the applicable federal, state and
local income taxes and the Excise Tax).






Other Information


Neither the action of BW in establishing the Plan, nor any action taken by it,
by the Committee or by your employer, nor any provision of the Plan or this
Agreement shall be construed as conferring upon you the right to be retained in
the employ of BW.





--------------------------------------------------------------------------------











Exhibit A
Example Calculation of SAR Value





